         Case 1:20-cv-03228-RMP     ECF No. 1   filed 12/07/20   PageID.1 Page 1 of 37




1    Carolyn Gilbert, WSBA No. 51285
2    Joseph P. Cutler, WSBA No. 37234
        E.D. WA Admission pending
3    Reina Almon-Griffin, WSBA No. 54651
4    Jane E. Carmody, WSBA No. 55409
     Jacob Stillwell, WSBA No. 48407
5    PERKINS COIE LLP
6    1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
7    Telephone: 206.359.8000
8    Facsimile: 206.359.9000
     JCutler@perkinscoie.com
9
     CarolynGilbert@perkinscoie.com
10   RAlmon-Griffin@perkinscoie.com
     JCarmody@perkinscoie.com
11
     JStillwell@perkinscoie.com
12
     Attorneys for Plaintiffs
13   Selah Alliance for Equality, et al.
14
15   Antoinette M. Davis, WSBA No. 29821
     Nancy Talner, WSBA No. 11196
16
     Crystal Pardue, WSBA No. 54371
17   American Civil Liberties Union of
     Washington Foundation
18
     P.O. Box 2728
19   Seattle, WA 98111
     Telephone: 206.624.2184
20
     Talner@aclu-wa.org
21   tdavis@aclu-wa.org
     cpardue@aclu-wa.org
22
23   Co-Counsel and Attorneys for Plaintiff Selah
24   Alliance for Equality, et al.

25
26

      COMPLAINT (No. ) –1                                              Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     150258810.4                                                      Fax: 206.359.9000
         Case 1:20-cv-03228-RMP         ECF No. 1   filed 12/07/20   PageID.2 Page 2 of 37




1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF WASHINGTON
10
     SELAH ALLIANCE FOR
11   EQUALITY, COURTNEY                             No. 1:20-cv-3228
12   HERNANDEZ, REV. DONALD
                                                    COMPLAINT
     DAVIS JR., LAURA PEREZ,
13   ANITA CALLAHAN, KALAH                          JURY DEMAND
14   JAMES, CHARLOTTE TOWN,
     AMANDA WATSON, and ANNA
15   WHITLOCK,
16                        Plaintiffs,
17
              v.
18
     CITY OF SELAH; SHERRY
19   RAYMOND, in her official capacity
20   as Mayor of the City of Selah; and
     DONALD WAYMAN, in his
21   official capacity as City
22   Administrator for the City of Selah;
23                        Defendants.
24
25            Plaintiffs Selah Alliance for Equality, Courtney Hernandez, Reverend Donald
26   Davis Jr., Laura Perez, Anita Callahan, Kalah James, Charlotte Town, Amanda

      COMPLAINT (No. ) – 2                                                 Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     150258810.4                                                          Fax: 206.359.9000
         Case 1:20-cv-03228-RMP     ECF No. 1    filed 12/07/20   PageID.3 Page 3 of 37




1    Watson, and Anna Whitlock (collectively, “Plaintiffs”), through the undersigned
2    counsel, bring this action pursuant to 42 U.S.C. § 1983, seeking actual and punitive
3    damages to remedy violations of their rights secured by the First and Fourteenth
4    Amendments of the United States Constitution. Plaintiffs also bring a related state
5    claim for violations of Article I, Section 5, of the Washington State Constitution.
6    Plaintiffs submit this Complaint against Defendants City of Selah (the “City” or
7    “Selah”), Mayor Sherry Raymond, and City Administrator Donald Wayman
8    (collectively, “Defendants”), and allege as follows:
9                                 I.     INTRODUCTION
10            1.   Freedom of speech, Justice Benjamin Cardozo declared, “is the matrix,
11   the indispensable condition of nearly every other form of freedom.” It protects our
12   democracy by reinforcing all other rights, helps our society develop and progress,
13   and fosters understanding in diverse communities of ideas. During times of hardship
14   and conflict, the right to speak freely—including to criticize the government without
15   fear of being censored or persecuted—shall not be diminished. Yet this is precisely
16   what is happening in Selah, Washington: City officials have targeted and suppressed
17   messages of racial equality and calls for change to personnel in local municipal
18   government in unconstitutional and unlawful ways.
19            2.   The actions of the City and its officials sit against a backdrop of
20   significant national turmoil over issues related to racial justice. The death of George
21   Floyd in May 2020 sparked an outpouring of expressive actions by people across the
22   country—millions of people gathered to mourn, protest, and advocate for racial
23
24
25
26

      COMPLAINT (No. ) – 3                                              Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
          Case 1:20-cv-03228-RMP     ECF No. 1   filed 12/07/20   PageID.4 Page 4 of 37




1    equality; and to call attention to the systemic injustices that Black people and people
2    of color face daily in America.1
3             3.   In Selah, hundreds of residents participated in peaceful protests. They
4    marched; chalked messages and artwork on streets, sidewalks, and private
5    driveways; and submitted comments to City Council meetings critical of City
6    leadership.
7             4.   City officials responded by deploying street cleaners to erase the
8    chalked messages and by censoring public comments from City Council meetings.
9    The City’s hostility toward these messages, and the activists who expressed them,
10   garnered national attention.2
11            5.   The Selah Alliance for Equality (“S.A.F.E.”) was formed in the wake
12   of these City actions. S.A.F.E. is a grassroots community-led organization who seeks
13   to spread the message of anti-racism and equality throughout the City, and to identify
14   and hold the City accountable for its tacit support of—and failures to protect its
15
16
17   1
          See Larry Buchanan, Quoctrung Bui & Jugal K. Patel, Black Lives Matter May
18        Be the Largest Movement in U.S. History, N.Y. Times (July 3, 2020),
19        https://www.nytimes.com/interactive/2020/07/03/us/george-floyd-protests-
20        crowd-size.html (describing polling data indicating that “about 15 million to 26
21        million people in the United States” participated in expressive actions regarding
22        racial justice in the weeks following George Floyd’s death).
23   2
          See, e.g., Mike Baker, Seeing ‘Black Lives Matter’ Written in Chalk, One City
24        Declares It a Crime, N.Y. Times (July 16, 2020),
25        https://www.nytimes.com/2020/07/16/us/sidewalk-chalk-police-selah-
26        washington.html.

         COMPLAINT (No. ) – 4                                           Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
         Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.5 Page 5 of 37




1    citizens from—racial animus and antagonistic leadership in Selah. S.A.F.E.’s efforts
2    have galvanized local community support for an anti-racism movement in Selah.
3             6.    S.A.F.E.’s members have held public events, participated in local City
4    Council meetings, and recently began displaying various anti-racism signs and signs
5    calling for the replacement of Selah’s City Administrator, Donald Wayman.
6    Members of S.A.F.E. placed these signs in public areas on arterial streets, alongside
7    and amidst political campaign signs, yard sale signs, civic event signs, and numerous
8    other temporary signs.
9             7.    City officials, including Defendant Sherry Raymond, Mayor of Selah
10   (“Defendant Raymond”), and Defendant Donald Wayman (“Defendant Wayman”),
11   acting in their official capacities, have removed and confiscated S.A.F.E.’s signs on
12   the basis that the placements of the signs violated Selah Municipal Code (“SMC”)
13   Chapter 10.38.
14            8.    Even after members of the public and of the City Council raised
15   concerns about the propriety of Defendants’ selective enforcement of the SMC
16   (because other signs that likely violated various aspects of the SMC were left
17   untouched), Defendants reiterated in public City Council meetings that they would
18   continue to confiscate the signs. Defendant Wayman, in his official capacity, also
19   encouraged private citizens to remove S.A.F.E.’s signs.
20            9.    This action thus challenges Defendants’ policy, practice, and custom of
21   silencing speech promoting racial equality. Specifically, it alleges that Defendants
22   have injured Plaintiffs in three ways.
23            10.   First, Chapter 10.38 SMC treats signs differently based on the content
24   of their message, which amounts to an unconstitutional content-based restriction on
25   the placement of signs. The City used this content-based restriction to justify its
26   removal of S.A.F.E.’s signs.

      COMPLAINT (No. ) – 5                                              Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
          Case 1:20-cv-03228-RMP    ECF No. 1    filed 12/07/20   PageID.6 Page 6 of 37




1             11.   Second, Defendants, including Defendants Raymond and Wayman in
2    their official capacities, have selectively targeted S.A.F.E.’s signs for enforcement
3    under Chapter 10.38 SMC, while leaving other signs untouched. This unequal
4    application, particularly considering Defendants’ open opposition to S.A.F.E.’s
5    mission and targeting of its individual members in open public meetings, provides
6    powerful evidence that Defendants unconstitutionally removed S.A.F.E.’s signs
7    based on the content of their messages, and were motivated by malicious intent or
8    acted with reckless and callous indifference to Plaintiffs’ constitutional rights.
9             12.   Third, the City’s removal of S.A.F.E.’s signs represents an
10   unconstitutional retaliation against Plaintiffs for the content of their speech,
11   especially in light of the City’s repeated harassment of Plaintiffs directly related to
12   the content of their speech. This harassment includes Defendant Raymond’s direct
13   naming and shaming of certain Plaintiffs in public City Council meetings, the City’s
14   repeated erasure of chalk art containing messages in support of the Black Lives
15   Matter movement, and its censorship of S.A.F.E. and Plaintiffs’ comments
16   submitted to City Council meetings.
17            13.   The COVID-19 pandemic has amplified the importance of socially-
18   distant forms of expression, making the right to be able to post signs even more
19   important. COVID-19 continues to impact the nation and has been especially
20   impactful in Yakima County. COVID-19 also has disproportionately impacted
21   communities of color.3 Signs left in public areas are a much safer means of
22
23
     3
          Studies show that Black, Latinx, and Native American persons are at increased
24
          risk of getting sick and dying from COVID-19. See, e.g., Health Equity
25
          Considerations and Racial and Ethnic Minority Groups, Ctrs. for Disease
26

         COMPLAINT (No. ) – 6                                           Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
         Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.7 Page 7 of 37




1    expressing and exchanging political messages than many alternatives, such as in-
2    person gatherings, marches, or meetings, during this time of pandemic. S.A.F.E.’s
3    signs are of particular importance to its members given the City’s efforts to censor
4    S.A.F.E.’s expression in other ways, for example by refusing to read public
5    comments that they submit, or by selectively washing away their chalked messages.
6    Despite the importance of this medium of expression, Defendants repeatedly
7    removed S.A.F.E. signs containing political messages from public spaces and
8    publicly encouraged private citizens to do the same.
9                                       II.   PARTIES
10            14.   Plaintiff S.A.F.E. is a grassroots community-led organization based in
11   Yakima County, Washington that endeavors to advance equality and inclusion in
12   Selah and throughout Washington. S.A.F.E., a nearly 700-member strong
13   organization, is led by six Administrators who share decision-making authority.
14   S.A.F.E. purchased and placed temporary signs throughout Selah to voice its support
15   for the Black Lives Matter movement and to speak out against Defendant Wayman,
16   who has openly opposed allowing citizens to voice their support for the Black Lives
17   Matter movement in Selah.
18            15.   S.A.F.E. also brings this action on behalf of its members who have been
19   injured by Defendants’ confiscation of S.A.F.E.’s signs.
20
21
22       Control & Prevention (July 24, 2020), https://www.cdc.gov/coronavirus/2019-
23       ncov/community/health-equity/race-
24       ethnicity.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronav
25       irus%2F2019-ncov%2Fneed-extra-precautions%2Fracial-ethnic-
26       minorities.html.

      COMPLAINT (No. ) – 7                                              Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
         Case 1:20-cv-03228-RMP      ECF No. 1    filed 12/07/20   PageID.8 Page 8 of 37




1             16.   Plaintiff Courtney Hernandez is a resident of Yakima County and grew
2    up in Selah. She organized the first Black Lives Matter protest in Selah in June 2020.
3    Her experience growing up in Selah as a Black person was challenging—she
4    frequently experienced systemic racism and was often profiled based on the color of
5    her skin. Her family members have experienced similar treatment. She believes that
6    promoting racial equality in Selah is necessary to create positive change. She is a
7    member and Administrator of S.A.F.E. and organizes events on its behalf. See
8    Hernandez Decl. ¶¶ 2–5.
9             17.   Plaintiff Laura Perez is a resident of Selah, Washington. Plaintiff Perez
10   was the first formal target of the City’s selective enforcement of its laws and policies
11   to silence political speech. In June, the Selah Chief of Police sent a letter wrongfully
12   designating chalk art in support of the Black Lives Matter movement in front of her
13   home as “graffiti,” and threatened to refer her son (who had not created the art) to
14   municipal court for prosecution if the chalk art continued. Plaintiff Perez is also a
15   member of S.A.F.E. and has donated to further its mission. She placed two S.A.F.E.
16   signs in her yard. She joined S.A.F.E. because she believes the City needs to
17   prioritize racial justice and equity. She has attended protests in Selah to promote
18   equality and the Black Lives Matter movement and organized chalk art events to
19   promote the message of justice and equality. See Perez Decl. ¶¶ 2–4, 6–7, 9–11.
20            18.   Plaintiff Anita Callahan is a resident of Selah, Washington. She is a
21   member and Administrator of S.A.F.E. and has donated to further its mission.
22   Plaintiff Callahan joined S.A.F.E. because the message of inclusivity and racial
23   equality resonated with her. She wanted to help convey to other members of the
24   Selah community that the City has the potential to be a more inclusive community.
25   She leads S.A.F.E.’s outreach to the Selah City Council and encourages members to
26

      COMPLAINT (No. ) – 8                                               Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
         Case 1:20-cv-03228-RMP     ECF No. 1    filed 12/07/20   PageID.9 Page 9 of 37




1    participate by submitting public comments during the City Council meetings. See
2    Callahan Decl. ¶¶ 2–5.
3             19.   Plaintiff Kalah James is a resident of Selah, Washington. She is a
4    member and Administrator of S.A.F.E. and has donated to further its mission. She
5    is part of S.A.F.E.’s education working group, where she works to further inclusivity
6    in Selah schools. She has attended chalking events in Selah to voice her support for
7    racial justice, equality, and the Black Lives Matter movement. Plaintiff James joined
8    S.A.F.E. to further equality and inclusivity in Selah, an issue particularly important
9    to her as the mother of two Black sons. The City’s determination to quash messages
10   of equality has made her feel unheard and concerned for her children. See James
11   Decl. ¶¶ 2–6, 8, 10.
12            20.   Plaintiff Donald J. Davis Jr. is a resident of Yakima County,
13   Washington and the current Senior Pastor to Yakima’s Bethel African Methodist
14   Episcopal Church. He is an active member of S.A.F.E. and has participated in
15   S.A.F.E.’s events. He assisted with placing S.A.F.E.’s signs throughout Selah,
16   including two outside of his home. He also attended the Black Lives Matter march
17   in Selah. Plaintiff Davis believes very strongly in S.A.F.E.’s message of racial equity
18   and inclusion. Plaintiff Davis grew up in New Orleans, Louisiana during the civil
19   rights movement. He has many childhood memories that include playing behind the
20   Lincoln Memorial whilst Reverend Martin Luther King, Jr. gave his “I have a
21   dream” speech. Witnessing the City’s response to the Black Lives Matter movement
22   has brought back dark memories from the civil rights era. Plaintiff Davis believes
23   that S.A.F.E.’s signs are a signal of a unified commitment to fixing deeply rooted
24   racism that still plagues this country. See Davis. Decl. ¶¶ 2–7, 11.
25            21.   Plaintiff Charlotte Town has been a resident of Selah, Washington for
26   the past five years, but is temporarily living in Tri-Cities, Washington. Plaintiff

      COMPLAINT (No. ) – 9                                              Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
       Case 1:20-cv-03228-RMP      ECF No. 1    filed 12/07/20   PageID.10 Page 10 of 37




1    Town intends to return home to Selah. She is a member and Administrator of
2    S.A.F.E. and has donated to further its mission. She is the Public Outreach Manager
3    and leader of S.A.F.E.’s Media Outreach and Communications working group,
4    where she oversees S.A.F.E.’s message to the local media. In this role, she has met
5    with Mayor Raymond on one occasion to discuss S.A.F.E.’s mission and goals. She
6    has also met with City Council members Russ Carlson and Jacquie Matson on
7    several occasions to discuss the same issues. Plaintiff Town joined S.A.F.E. because
8    the City’s attempt to silence S.A.F.E. and its efforts to eliminate messages in support
9    of racial equality deeply concerns her. See Town Decl. ¶¶ 2, 5, 8–12.
10            22.   Plaintiff Amanda Watson is a resident of Sherwood, Oregon, but grew
11   up in Selah, Washington and still has many family members in the City. She is a
12   member and Administrator of S.A.F.E. and has donated to further its mission. She
13   is a part of S.A.F.E.’s Marketing working group, where she works on S.A.F.E.’s
14   branding. Plaintiff Watson joined S.A.F.E. to promote racial equity and inclusivity
15   in Selah, her hometown. See Watson Decl. ¶¶ 2–4, 7, 9, 13–14.
16            23.   Plaintiff Anna Whitlock is a resident of Selah, Washington. Whitlock
17   is a member and Administrator of S.A.F.E. and has donated to further its mission.
18   She joined S.A.F.E. because its message of inclusivity and equity resonated with
19   her. She manages S.A.F.E.’s finances. She has attended protests in Selah to promote
20   equality and the Black Lives Matter movement. She leads S.A.F.E.’s effort to place
21   signs throughout Selah, including its purchase of the signs. See Whitlock Decl. ¶¶
22   2–3, 5–12.
23            24.   Defendant City of Selah is a municipality incorporated in the State of
24   Washington.
25            25.   Defendant Sherry Raymond is Mayor of Selah. She is the “chief
26   executive and administrative officer of the city, in charge of all departments and

      COMPLAINT (No. ) – 10                                             Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
       Case 1:20-cv-03228-RMP       ECF No. 1    filed 12/07/20   PageID.11 Page 11 of 37




1    employees, with authority to designate assistants and department heads.” RCW
2    35A.12.10. Mayor Raymond “see[s] that all laws and ordinances are faithfully
3    enforced and that law and order is maintained in the city, and [has] general
4    supervision of the administration of city government and all city interests.” Id.
5    Defendant Raymond, personally and through the conduct of her employees, officers,
6    agents, and servants, acted under color of State law at all times relevant to this action.
7             26.   Defendant Donald Wayman is the City Administrator for the City of
8    Selah. “Under the direction and authority of the mayor,” he “supervise[s],
9    administer[s] and coordinate[s] the activities of the various city offices, departments,
10   commissions and boards in carrying out the ordinances and policies of the council.”
11   SMC 1.10.015(c)(1). He also “[a]ssist[s] the mayor and council in conducting the
12   city's business in all matters and perform other duties as the mayor and council may
13   direct.” SMC 1.10.015(c)(7). Defendant, personally and through the conduct of his
14   employees, officers, agents, and servants, acted under color of State law at all times
15   relevant to this action.
16                           III.   JURISDICTION AND VENUE
17            27.   The Court has subject matter jurisdiction over this case under 28 U.S.C.
18   § 1331 because this action presents federal questions and seeks to redress the
19   deprivation of rights under the First and Fourteenth Amendments to the United
20   States Constitution and pursuant to 42 U.S.C. § 1983.
21            28.   This Court has supplemental subject matter jurisdiction over the
22   pendent state law claims in this case under 28 U.S.C. § 1367. Plaintiffs’
23   supplemental state law claims arise from the same common nucleus of operative
24   facts as Plaintiffs’ federal claim. Jurisdiction is appropriate because the state law
25   claims do not raise novel or complex issues of state law, substantially predominate
26

      COMPLAINT (No. ) – 11                                              Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
         Case 1:20-cv-03228-RMP     ECF No. 1   filed 12/07/20   PageID.12 Page 12 of 37




1    over the federal claims, or raise another exceptional circumstance to dismiss the state
2    law claims. See 28 U.S.C. § 1367(c).
3             29.   Venue is proper in this District under 28 U.S.C. § 1391(e)(1) because
4    the events giving rise to the claims took place in the Eastern District of Washington.
5                                        IV.    FACTS
6
     A.       The Black Lives Matter movement has sparked an anti-racism
7             movement around the world, including in Selah.
8             30.   On May 25, 2020, George Floyd died while in the custody of police in
9    Minneapolis, Minnesota. Floyd’s death—the latest in a long line of deaths that
10   include other Black victims like Breonna Taylor, Michael Brown, Tamir Rice,
11   Philandro Castile, Laquan McDonald, Alton Sterling, Freddie Gray, Walter Scott,
12   Botham Jean, Ahmaud Arbery, Atatiana Jefferson, Ezell Ford, and Jamar Clark—
13   sparked national protest, demonstration, and mourning that continues today. Much
14   of this activism and community expression fall under the banner of the Black Lives
15   Matter movement.
16            31.   In Selah, Washington, hundreds of residents gathered in public spaces
17   to protest peacefully. For example, on June 6, 2020, Plaintiff Hernandez and a friend
18   organized a march from Selah High School to Selah Civic Center to support the
19   Black Lives Matter movement. Over 150 participants carried signs and chanted
20   “Black Lives Matter;” “no justice, no peace, no racist police;” and “I can’t breathe.”4
21
22   4
          Luke Thompson, More than 150 march for justice in Selah; vigil in Yakima
23        honors black trans lives, Yakima Herald-Republic (June 7, 2020),
24        https://www.yakimaherald.com/news/local/more-than-150-march-for-justice-in-
25        selah-vigil-in-yakima-honors-black-trans-lives/article_07390f77-c15a-5cc6-
26        a31e-bc352ddca3af.html.

         COMPLAINT (No. ) – 12                                          Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
         Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.13 Page 13 of 37




1    Week after week, demonstrators turned out to speak against systemic racism and
2    police brutality.
3    B.         Early on, the City’s actions and comments by its officials showed that
                the Black Lives Matter movement was unwelcome in Selah.
4
                32.   After the march in Selah, Yakima Assistant Mayor Holly Cousens
5
     wrote in a Facebook post that during the march, Defendant Wayman confronted her,
6
     patted what Cousens believed to be a gun under his jacket, and told her stepfather
7
     and her that Selah “did not have problems like Yakima because everybody has a
8
     concealed [weapon].”5 Cousens also reported that “Wayman accused the Black
9
     Lives Matter protesters of engaging in ‘communist indoctrination.’”6
10
                33.   In a public letter, Selah City Councilmember Kevin Wickenhagen
11
     restated many of Defendant Wayman’s opinions regarding Black Lives Matter,
12
     including that the march sounded like “Communist indoctrination” and that Black
13
     Lives Matter is “based on neo-Marxism.”7 Wickenhagen also supplied information
14
     to support the statements made by Wayman.
15
16
17
     5
          Donald W. Meyers, Selah Mayor, Councilman Defend Administrator’s Remarks
18
          About Black Lives Matter, Yakima Herald-Republic (July 25, 2020),
19
          https://www.yakimaherald.com/news/local/selah-mayor-councilman-defend-
20
          administrators-remarks-about-black-lives-matter/article_2036f9ae-d194-5295-
21
          8351-26e78b5ccdbc.html.
22
     6
          Id.
23
     7
          Letter from Kevin Wickenhagen, Selah Councilmember, available at
24
          https://selahwa.gov/wp-content/uploads/2020/06/Council-Member-
25
          Wickenhagen-letter.pdf.
26

         COMPLAINT (No. ) – 13                                           Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
         Case 1:20-cv-03228-RMP    ECF No. 1    filed 12/07/20   PageID.14 Page 14 of 37




1             34.   Despite the City’s public opposition to the Black Lives Matter
2    movement, Selah citizens continued to voice their support for it. For example, some
3    showed their support for the Black Lives Matter movement by creating chalk art
4    messages outside their homes and around the City. Rather than embrace the
5    opportunity to engage in these important discussions, City officials responded by
6    immediately and repeatedly pressure-washing the chalk art away.8
7             35.   One resident who personally witnessed this repeated removal of chalk
8    art was Plaintiff Perez. Selah Chief of Police sent a letter wrongfully designating the
9    chalk art in front of their home as “graffiti” to one of her sons and threatened to refer
10   him to municipal court for prosecution for unlawful graffiti if the chalk art continued
11   (the addressee of the letter was not even the person who created the chalk messages).
12   After undersigned counsel explained to the City Attorney that water-soluble chalk
13   does not constitute a “graffiti implement,” the City responded by threatening to
14   criminally prosecute those who continued to use chalk art to express their political
15   viewpoints for criminal mischief.
16            36.   The tension between City officials and supporters of the Black Lives
17   Matter movement has only deepened, and has been exacerbated by public comments
18   by City officials. For example, Defendant Wayman has called the Black Lives
19   Matter movement “devoid of intellect and reason” and characterized the activists as
20
21
22
23
     8
          Baker, supra note 2. YouTube, Selah City Response to Children Doing
24
          Sidewalk Chalk (July 6, 2020),
25
          https://www.youtube.com/watch?v=suas5Ka1EO8&feature=youtu.be.
26

         COMPLAINT (No. ) – 14                                          Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
          Case 1:20-cv-03228-RMP    ECF No. 1    filed 12/07/20   PageID.15 Page 15 of 37




1    a “mob.”9 Defendant Wayman has also said that he wants to protect the City from
2    the “mayhem and evil” seen in places like Seattle, where a series of protests led to
3    confrontations between Black Lives Matter protesters and the police.10
4    C.       S.A.F.E. was formed in response to the repeated acts of censorship by the
              City and disparaging comments by Defendant Wayman.
5
6             37.   S.A.F.E. grew out of a coalition of Selah and Yakima community
7    members who came together to address concerns about the City’s suppression of
8    speech and in reaction to the statements and actions of Defendant Wayman. The
9    group gradually expanded into a forum for discussing shared experiences of racism,
10   bigotry, bias, and violence, and for determining how to make Selah a more inclusive
11   and equitable community for all of its residents.
12            38.   The group’s mission expanded to embrace a broader goal of making
13   Selah a safe place for Black and indigenous people of color, the LBGT+ community,
14   women and girls, and other marginalized groups. S.A.F.E. combined forces with
15   another group, We Care About Black Lives, to make their missions one.
16
17
18   9
           Donald W. Meyers, Selah Council Votes to Complete Code of Conduct Draft as
19         Wayman Further Defends His Black Lives Matter Remarks, Yakima Herald-
20         Republic (Aug. 2, 2020), https://www.yakimaherald.com/news/local/selah-
21         council-votes-to-complete-code-of-conduct-draft-as-wayman-further-defends-
22         his-black/article_a87c7f46-4a03-5aa2-9e8b-596c8c41d9f2.html.
23   10
           Mike Carter, Judge Bars Seattle Police from Using Tear Gas, Force Against
24         Nonviolent Protesters, Seattle Times (June 12, 2020),
25         https://www.seattletimes.com/seattle-news/judge-bars-seattle-police-from-
26         using-tear-gas-force-against-nonviolent-protesters/.

         COMPLAINT (No. ) – 15                                           Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
       Case 1:20-cv-03228-RMP           ECF No. 1    filed 12/07/20   PageID.16 Page 16 of 37




1             39.      On June 13, 2020, as part of a Black Lives Matter activity, several
2    S.A.F.E. members delivered a set of goals and objectives to the City to emphasize
3    the need for Selah and its government to become more anti-racist. These objectives
4    included, among others:
5                    Redirection of police funding toward other agencies, entities, and
6                      training programs that will reduce the burden on police officers;
7                    De-escalation training, ongoing racial sensitivity training, and mental
8                      health services for police officers;
9                    Investments in community social services, education, mental health
10                     services, housing, and after-school programs;
11                   Creation of an independent body to investigate allegations of police
12                     misconduct;
13                   Active investment in dismantling the school-to-prison pipeline among
14                     Selah minority youth;
15                   Removal of Defendant Wayman as City Administrator;
16                   Removal of police from schools;
17                   Decriminalization of homelessness; and
18                   Symbolic solidarity with S.A.F.E. objectives by re-naming a Selah
19                     City street after Martin Luther King Jr.
20            40.      Plaintiffs Hernandez, Davis, Perez, Callahan, James, Town, Watson,
21   and Whitlock are members of S.A.F.E. Plaintiffs Callahan, Hernandez, James,
22   Watson, Town, and Whitlock are the six Administrators of S.A.F.E. with decision-
23   making roles.
24
25
26

      COMPLAINT (No. ) – 16                                                  Perkins Coie LLP
                                                                       1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     150258810.4                                                            Fax: 206.359.9000
       Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.17 Page 17 of 37




1    D.       The City has repeatedly removed signs placed by S.A.F.E. in public areas
              and has encouraged private citizens to do the same.
2
              41.   On or about August 10, 2020, S.A.F.E. designed and purchased yard
3
     signs to communicate messages of equality to the public. One group of signs
4
     conveyed support for the Black Lives Matter movement, with “BLM,” “Black Lives
5
     Matter” in the form of the Selah logo (an apple), and the S.A.F.E. logo. Another
6
     group of signs called for the termination of Defendant Wayman as City
7
     Administrator. A third bore messages such as “Hate has no place in Selah” and
8
     “Support Equality for All.” In October 2020, S.A.F.E. updated the signs to include
9
     space to provided notice of public events to discuss these important social and
10
     political issues. The following are pictures of some of these signs:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

      COMPLAINT (No. ) – 17                                            Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     150258810.4                                                      Fax: 206.359.9000
       Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.18 Page 18 of 37




1
2
3
4
5
6
7
8
9
10
              42.   S.A.F.E. members contributed to a fund to purchase these signs,
11
     spending at least $3,199.10 on signs to date.
12
              43.   On or about August 20, 2020, members of S.A.F.E. placed these signs
13
     in public areas, including along the medians of arterial streets throughout Selah.
14
              44.   The S.A.F.E. signs were placed alongside and amongst numerous other
15
     temporary yard signs promoting political candidates, local businesses, and events
16
     like garage sales and civic events. These other signs had been in place for weeks;
17
     many remain there today.
18
              45.   On information and belief, Defendant Wayman initially directed City
19
     employees from the Public Works Department to locate and confiscate S.A.F.E.
20
     signs.
21
              46.   On information and belief, these employees complied with Defendant
22
     Wayman’s instructions, bringing the signs back to the Public Works office, where
23
     they were held, and were eventually returned to Plaintiff Whitlock.
24
25
26

      COMPLAINT (No. ) – 18                                            Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     150258810.4                                                      Fax: 206.359.9000
          Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.19 Page 19 of 37




1                47.   On multiple occasions, Defendant Wayman confiscated the S.A.F.E.
2    signs in his capacity as City Administrator, driving a City vehicle, during work
3    hours.
4                48.   Defendant Raymond has also confiscated S.A.F.E.’s signs.
5                49.   During a public City Council meeting on October 13, 2020, Defendant
6    Wayman admitted that he and Defendant Raymond confiscated S.A.F.E.’s signs and
7    would continue to do so.11
8                50.   Defendant Wayman also encouraged private citizens to remove
9    S.A.F.E.’s signs at this City Council meeting. He asserted, “it doesn’t matter who’s
10   picking up these signs because they’re illegal signs, period.”12 He advised, “the signs
11   being taken and disposed of by any person or entity is not illegal, and not theft, and
12   it is equivalent to picking up litter.”13
13               51.   Upon information and belief, private citizens heeded this advice,
14   including a relative of Defendant Raymond and another private citizen who justified
15   his behavior to a S.A.F.E. Administrator by saying that Defendant Wayman had
16   either instructed him to remove the signs or told him that it was not illegal to do so.
17
18
19
20   11
           See City of Selah, October 13, 2020 Selah Council Study Session and Meeting,
21         https://www.youtube.com/watch?v=2AK9bsUtkw8 (last viewed Nov. 12, 2020)
22         (filming Defendant Wayman stating that “[t]he Mayor and I have, we have at
23         times, picked up the signs” and explaining that he has added removing the signs
24         as an “extra duty” pursuant to his job as City Administrator).
25   12
           Id.
26   13
           Id.

      COMPLAINT (No. ) – 19                                               Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     150258810.4                                                         Fax: 206.359.9000
       Case 1:20-cv-03228-RMP        ECF No. 1    filed 12/07/20   PageID.20 Page 20 of 37




1    E.       Selah Municipal Code, Chapter 10.38.
2             52.    The City has asserted that S.A.F.E.’s signs do not comply with Selah’s
3    Municipal Code Chapter 10.38.
4             53.   Under currently-enacted Selah municipal law, no signs governed by the
5    provisions of Chapter 10.38 of the SMC may be erected without first receiving a
6    sign permit from the City building official. See SMC 10.38.040.
7             54.   Upon information and belief, the Selah building official is and was at
8    all relevant times Jeff Peters.
9             55.   Several categories of signs are exempt from SMC 10.38.040 under
10   SMC 10.38.050. Among these exemptions, stated in SMC 10.83.050(1), are:
11            Political signs, located on private property, which, during a campaign,
              advertise a political party or candidate(s) for public elective office or promote
12
              a position on a public issue, provided such signs shall not be posted more than
13            ninety days before the election to which they relate and are removed within
              fifteen days following the election.
14
              56.   “Political signs” are defined by SMC 10.38.030 as: “a sign advertising
15
     a political party or a candidate(s) for public elective offices, or a sign urging a
16
     particular vote on a public issue decided by ballot.”
17
              57.   Other signs, like political signs, are exempt under the SMC only to the
18
     extent that they are on private property and within a given timeframe. See e.g., SMC
19
     10.38.050(2) (signs advertising a public charitable or civic event). Others are exempt
20
     regardless of location or time. See e.g., SMC 10.38.050(5) (banners advertising
21
     grand openings, special sale events, yard signs, directional signs, and so forth).
22
              58.   Upon information and belief, residents of Selah have a longstanding
23
     history of posting signs of many types (business signs, yard sale signs, event
24
     announcements, and directional signs) on public property without first obtaining the
25
26

      COMPLAINT (No. ) – 20                                               Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     150258810.4                                                         Fax: 206.359.9000
       Case 1:20-cv-03228-RMP       ECF No. 1   filed 12/07/20    PageID.21 Page 21 of 37




1    permits required by SMC 10.38.040; and those signs are not removed by City
2    personnel nor by private citizens with any regularity.
3    F.       Plaintiffs’ efforts to recover confiscated and stolen signs and to dispute
              the City’s removal of signs under color of law.
4
              59.   Plaintiff Anna Whitlock reported the sign removal to the Selah police.
5
     On or about August 21, 2020, Plaintiff Whitlock reported that S.A.F.E. was missing
6
     12 signs valued at approximately $60.00. She was informed by the police that the
7
     Selah Public Works Department had removed the signs pursuant to SMC 10.38.040.
8
              60.   On or about August 21, 2020, Plaintiff Whitlock went to the Public
9
     Works office to retrieve the signs. Joe Henne (Director of Public Works) returned
10
     the signs and informed Plaintiff Whitlock that it was illegal to post them on public
11
     property because they were not exempt under any provision of Selah’s code,
12
     including the provision exempting “political signs.” Mr. Henne would not discuss
13
     the matter further and instead directed Plaintiff Whitlock to speak with Defendant
14
     Wayman for more information.
15
              61.   Plaintiff Whitlock then contacted Selah Code Enforcement Officer Erin
16
     Barnett for clarification regarding why the signs were not considered political signs,
17
     whether and how to obtain a permit for the signs, and whether other nearby non-
18
     political signs were likewise required to obtain a permit.
19
              62.   Ms. Barnett advised Plaintiff Whitlock that neither Mr. Peters (the
20
     building official responsible for issuing permits) nor she (the Code Enforcement
21
     Officer) could answer her questions—she would have to speak with Defendant
22
     Wayman directly about the issue.
23
              63.   Later, on August 30, 2020, Plaintiff Whitlock discovered that 63 signs,
24
     valued at approximately $378.00, had gone missing from locations around the City.
25
     She again contacted the police, who informed her that they did not have information
26

      COMPLAINT (No. ) – 21                                              Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
          Case 1:20-cv-03228-RMP    ECF No. 1   filed 12/07/20   PageID.22 Page 22 of 37




1    about who had taken the signs, but that the signs did not appear to meet the
2    requirements of having a proper permit or meet the definition of a “political sign”
3    under Chapter 10.38 SMC. Police informed her that they had forwarded the reports
4    for prosecuting to Prosecuting Attorney Margita Dornay to review for possible
5    criminal charges. When she followed up with police, Plaintiff Whitlock was told that
6    the City would not be prosecuting the sign thefts.
7             64.   Upon information and belief, City officials disposed of all the S.A.F.E.
8    signs that it has confiscated. The City did not return the signs to Plaintiff Whitlock
9    and did not offer to compensate S.A.F.E. for the removal and/or disposal of the signs.
10   G.       Chapter 10.38 SMC has been unequally applied to target and remove
              S.A.F.E.’s signs.
11
              65.   Defendants have applied Chapter 10.38 SMC unequally towards
12
     S.A.F.E.’s signs. S.A.F.E.’s signs have been repeatedly removed by Defendants,
13
     while other signs in the same public areas that violate Chapter 10.38 SMC have
14
     been left untouched. For example, political campaign signs, yard sale signs, and
15
     civic event signs are left standing for weeks; some in seeming perpetuity.
16
              66.   Some City Council members have expressed concern that Defendants
17
     are using Selah’s sign policy to target and silence unwelcome messages, by
18
     selectively enforcing Chapter 10.30 SMC unevenly against S.A.F.E. signs. During
19
     an October 13, 2020 City Council meeting, Council-member Suzanne Vargas stated
20
     that she did not think Chapter 10.38 SMC was “equally applied with the vigor” to
21
     other signs, and that she believed the City’s was “adding to a pattern [] of applying
22
     a lot of resources to removing certain things when it’s a certain message . . . .”14
23
24
25
     14
           City of Selah, supra note 11.
26

      COMPLAINT (No. ) – 22                                             Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
          Case 1:20-cv-03228-RMP      ECF No. 1    filed 12/07/20   PageID.23 Page 23 of 37




1                67.   Council-member Russell Carlson agreed, stating, “I don’t think they’ve
2    been pulled down equally, I truly do not.”15 He added that, “I specifically saw a
3    certain propane sign for months, Mr. Wayman, on one of your routes home from
4    work . . . it was removed about a week and a half ago but it has been there for months.
5    So I share similar concerns with Councilwoman Vargas that this enforcement has
6    only begun recently when these signs were contrary to what you wanted . . . . When
7    the S.A.F.E. signs and [Black Lives Matter] signs went up, that’s when we started
8    enforcing . . . . We’ve changed our level of enforcement once those signs went up.”16
9                68.   Defendant Raymond tacitly admitted that the enforcement of Chapter
10   10.38 SMC was motivated by her personal dislike of the signs. She stated, “this is
11   something new, and how would you like it if people put signs up with your name on
12   them all over town [Council-member Carlson]? Are you going to drive by every day
13   and let them stay there?”17 Defendant Raymond ended the meeting abruptly by
14   stating, “the signs are illegal they are coming down—we will continue to take them
15   down. . . and yes it’s new, but we’ve never had these things happen to us before.”18
16               69.   Defendant Wayman defended these actions by citation to the Selah
17   Municipal Code.19 Finally, Defendant Wayman acknowledged that Chapter 10.38
18   SMC has not been applied equally to other signs by stating, “we have relaxed some
19
20
     15
           Id.
21
     16
           Id.
22
     17
           Id.
23
     18
           Id.
24
     19
           Specifically, he stated, “we have a Selah Municipal Code, which we are
25
           following . . . .” Id.
26

      COMPLAINT (No. ) – 23                                                Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     150258810.4                                                          Fax: 206.359.9000
          Case 1:20-cv-03228-RMP       ECF No. 1   filed 12/07/20   PageID.24 Page 24 of 37




1    sign enforcement specifically with some flag signs . . . we generally don’t allow
2    those but because of the COVID-19 we have relaxed our enforcement on those.”20
3    H.          Despite S.A.F.E.’s demands, Defendants have failed to adequately
                 address these Constitutional violations, at great harm to Plaintiffs and
4                the principles of free expression in the City of Selah.
5                70.   For much of this year, the City has selectively enforced its laws
6    resulting in the repressing of constitutionally protected speech, which has directly
7    contributed to rising local animus and tension.
8                71.   S.A.F.E. Administrators met with City Council officials and Mayor
9    Raymond on two occasions to discuss City’s removal of the Black Lives Matter
10   chalk art, and to urge the City to allow its citizens to speak freely despite Defendants’
11   personal disagreement with the messages.
12               72.   In a letter dated July 7, 2020, undersigned counsel sent a letter to the
13   City’s attorney, Mr. Rob Case, explaining the unconstitutionality of the content-
14   based restrictions the City was imposing on chalk art and warning the City that
15   selective enforcement of laws that suppresses protected speech is an additional
16   constitutional violation. See Ex. A (J. Cutler letter to R. Case Jul. 7, 2020).
17               73.   Instead of engaging in a meaningful discussion with Plaintiffs and
18   remediating their unconstitutional behavior, Defendants’ content-based and
19   viewpoint discrimination and selective enforcement of its laws continued, soon
20   expanding from chalk enforcement to sign enforcement.
21               74.   On October 14, 2020, undersigned counsel sent another letter to the
22   City’s attorney, Mr. Case. This letter contained four demands directed to the City
23   regarding its content-based and viewpoint discrimination and selective enforcement
24
25
26   20
           Id.

      COMPLAINT (No. ) – 24                                                Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     150258810.4                                                          Fax: 206.359.9000
          Case 1:20-cv-03228-RMP    ECF No. 1    filed 12/07/20   PageID.25 Page 25 of 37




1    of its municipal code relating to signs. See Ex. B (J. Cutler letter to R. Case Oct. 14,
2    2020).
3             75.   First, S.A.F.E. demanded that Mr. Case immediately direct Defendant
4    Wayman to stop removing S.A.F.E.’s signs and to cease directing City employees
5    to remove the signs.
6             76.   Second, S.A.F.E. demanded that the City publicly and conspicuously
7    warn members of the public that it is illegal to remove S.A.F.E.’s signs.
8             77.   Third, S.A.F.E.’s letter also gave notice to the City that its municipal
9    code regarding signs was unconstitutional under recent Washington and U.S.
10   Supreme Court jurisprudence, including Reed v. Town of Gilbert, 135 S. Ct. 2218
11   (2015). S.A.F.E. demanded that the City swiftly revise its municipal code to be
12   content-neutral as required by law.
13            78.   Fourth, S.A.F.E. demanded that the City account for the signs
14   confiscated by City officials and either return them or provide compensation to
15   Plaintiffs for stolen and destroyed property.
16            79.   Additionally, attached to the October 14th letter, Plaintiffs provided the
17   City with materials on constitutional sign enforcement practices. Specifically, the
18   letter referenced and provided a copy of the Municipal Research and Services Center
19   (“MRSC”) website and “how-to” guide for municipal compliance with First
20   Amendment principles in their sign codes. 21
21
22
23   21
           Steve Butler, The Importance of Bringing Your Sign Code Up-to-Date, Mun.
24         Res. & Servs. Ctr. (Oct. 29, 2015), http://mrsc.org/Home/Stay-
25         Informed/MRSC-Insight/October-2015/The-Importance-of-Your-Sign-
26         Code.aspx.

      COMPLAINT (No. ) – 25                                              Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
       Case 1:20-cv-03228-RMP       ECF No. 1    filed 12/07/20   PageID.26 Page 26 of 37




1             80.   In response, the City’s contract Attorney, Mr. Case, told the City to stop
2    taking S.A.F.E.’s signs—barely addressing just one of S.A.F.E.’s demands.
3             81.   The City’s elected and appointed officials said nothing: Defendant
4    Raymond did not issue a widely-available and conspicuous announcement and
5    warning to the public that private sign theft is illegal. Instead, Mr. Case told an
6    October 27, 2020 City Council meeting that individuals who continue to take
7    S.A.F.E.’s signs do so at their own risk. He made no mention of the illegality of sign
8    theft under state law, nor did he emphasize the constitutional protections that signs
9    like those posted by S.A.F.E. enjoy. Defendants have not made any meaningful
10   attempt to deter private citizens from stealing S.A.F.E. signs at their behest or
11   encouragement.
12            82.   Unsurprisingly, Mr. Case’s speech did not deter the behavior.
13   S.A.F.E.’s signs continue to disappear.
14            83.   The City has not revised Chapter 10.38 SMC, nor has it indicated that
15   it plans to do so.
16            84.   To date, Defendants have not accounted for signs that they have taken;
17   nor have Defendants compensated S.A.F.E. for its confiscated or discarded signs.
18   Therefore, S.A.F.E. continues to be harmed by Defendants’ conduct. S.A.F.E. has
19   spent $3,199.10 to date on 500 signs. At least 275 have been taken.
20            85.   The City’s policy, practice, and custom of silencing messages of racial
21   equality—including Defendants Wayman’s and Raymond’s collection and disposal
22   of S.A.F.E.’s signs across Selah, and Defendants’ encouragement that private
23   citizens do the same—has forced S.A.F.E. to divert resources that would otherwise
24   be used to further its mission in order to replace its confiscated and stolen signs.
25   Whitlock Decl. ¶ 15; Watson Decl. ¶ 16; see Hernandez Decl. ¶ 15. S.A.F.E.’s signs
26   are critical to its mission of advancing equality and inclusion in Selah and

      COMPLAINT (No. ) – 26                                              Perkins Coie LLP
                                                                   1201 Third Avenue, Suite 4900
                                                                     Seattle, WA 98101-3099
                                                                       Phone: 206.359.8000
     150258810.4                                                        Fax: 206.359.9000
       Case 1:20-cv-03228-RMP         ECF No. 1    filed 12/07/20   PageID.27 Page 27 of 37




1    Washington State—particularly because the City has silenced other forms of
2    political expression in the past months. Therefore, Defendants’ interference with
3    S.A.F.E.’s signs has directly frustrated S.A.F.E.’s mission of serving Selah’s
4    marginalized community members, promoting equality and inclusion, and
5    advocating for City officials that will consider combatting racism in Selah a priority.
6    Plaintiffs therefore continue to be harmed by Defendants’ actions.
7
                                V.     FIRST CAUSE OF ACTION
8
                    Violation of the First Amendment, United States Constitution
9
                             (42 U.S.C. 1983 Defendant City of Selah)
10
                                           Facial Violation
11
              86.     Plaintiffs incorporate by reference all preceding paragraphs as if fully
12
     set forth herein.
13
              87.     Plaintiffs’ signs constitute political and otherwise protected speech that
14
     is afforded great protection by the First Amendment of the United States
15
     Constitution.
16
              88.     The City enacted and enforces a municipal code that impermissibly
17
     regulates and restricts speech based on the content of that speech.
18
              89.     SMC 10.38.040 prohibits any sign from being erected in traditional
19
     public forums without a permit. However, SMC 10.38.050 exempts some signs from
20
     this blanket ban, based on the content of their message.
21
              90.     For example, under the exemptions of SMC 10.38.050, certain
22
     commercial speech is allowed on public property without a permit, but political
23
     speech is not allowed on public property without a permit and is only exempted on
24
     private property subject to certain limitations.
25
26

      COMPLAINT (No. ) – 27                                                Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     150258810.4                                                          Fax: 206.359.9000
       Case 1:20-cv-03228-RMP       ECF No. 1     filed 12/07/20   PageID.28 Page 28 of 37




1             91.   These restrictions are based on the content of the signs and are therefore
2    subject to strict scrutiny. Restrictions on speech in traditional public forums, and on
3    the speech of private citizens on private property, must likewise be subjected to strict
4    scrutiny.
5             92.   For Selah’s sign regulations to survive strict scrutiny review, they must
6    serve a compelling governmental interest, and must be narrowly tailored to achieve
7    that purpose, such that it is the least restrictive alternative available.
8             93.   Chapter 10.38 SMC does not meet this exacting standard. The City
9    cannot proffer a compelling interest justifying not allowing Plaintiffs’ signs on
10   public property. Any interest the City may cite would apply equally to signs that
11   have traditionally been permitted in public areas.
12            94.   Further, a complete ban on Plaintiffs’ signs from all public areas is not
13   narrowly tailored to justify any interest that the City may have.
14            95.   Chapter 10.38 SMC was the moving force behind Defendants’ removal
15   of Plaintiffs’ signs and derivatively the suppression of Plaintiffs’ speech, which
16   amounts to deliberate indifference to Plaintiffs’ constitutional rights.
17            96.   The City is responsible for its officers’ and employees’ enforcement of
18   Chapter 10.38 SMC who, acting under color of law, by their individual and/or
19   concerted acts and/or omissions, including but not limited to those described herein,
20   enforced Chapter 10.38 SMC in violation of Plaintiffs’ constitutional rights.
21            97.   Plaintiffs have suffered harm as a result of the actions of the City and
22   have been deprived of their rights secured under the First Amendment to the United
23   States Constitution. This deprivation of Plaintiffs’ constitutional rights is actionable
24   pursuant to 42 U.S.C. § 1983.
25            98.   Plaintiffs are entitled to a declaration that Chapter 10.38 SMC infringes
26   on Plaintiffs’ First Amendment right of free speech.

      COMPLAINT (No. ) – 28                                               Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     150258810.4                                                         Fax: 206.359.9000
       Case 1:20-cv-03228-RMP       ECF No. 1   filed 12/07/20   PageID.29 Page 29 of 37




1             99.   Defendants should be enjoined permanently from enforcing Chapter
2    10.38 SMC.
3             100. Plaintiffs are entitled to actual damages, in an amount to be determined
4    by a jury, for Defendants’ enforcement of Chapter 10.38 SMC against Plaintiffs in
5    violation of Plaintiffs’ free speech rights, in an amount to include the costs of
6    replacing signs removed by the City pursuant to Chapter 10.38 SMC.
7
                            VI.    SECOND CAUSE OF ACTION
8
      Violation of the First and Fourteenth Amendments, United States Constitution
9
               (42 U.S.C. 1983 Defendants City of Selah, Raymond, and Wayman)
10
                                     Selective Enforcement
11
              101. Plaintiffs incorporate by reference all preceding paragraphs as if fully
12
     set forth herein.
13
              102. The First Amendment of the United States Constitution prohibits the
14
     City from engaging in selective enforcement of its Municipal Code.
15
              103. The City has a discriminatory and demonstrable practice of selectively
16
     enforcing Chapter 10.38 SMC by removing signs containing certain messages, while
17
     leaving other signs untouched. This selective enforcement deprived Plaintiffs of
18
     their First Amendment right to free speech, amounted to deliberate indifference to
19
     Plaintiffs’ constitutional rights, and was the moving force behind the constitutional
20
     violation.
21
              104. Defendants unequal application of Chapter 10.38 SMC, particularly
22
     considering Defendants’ open opposition to S.A.F.E.’s mission and targeting of its
23
     individual members described above, demonstrates that Defendants Raymond and
24
     Wayman removed S.A.F.E.’s sign based on the content of their messages, motivated
25
26

      COMPLAINT (No. ) – 29                                             Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
       Case 1:20-cv-03228-RMP       ECF No. 1   filed 12/07/20   PageID.30 Page 30 of 37




1    by malicious intent or with reckless and callous indifference to Plaintiffs’
2    constitutional rights.
3             105. Defendants Raymond and Wayman, acting under color of state law, by
4    their individual and/or concerted acts and/or omissions, including but not limited to
5    those described herein, have engaged in selective enforcement of Chapter 10.38
6    SMC by removing signs containing certain messages with while leaving other signs
7    untouched.
8             106. Based, in part, on numerous prior communications and warnings from
9    the undersigned counsel regarding suppression of speech in the form of chalked
10   messages, Defendants Raymond and Wayman knew or should have known that
11   selective enforcement of its ordinances against Plaintiffs would violate Plaintiffs’
12   First Amendment rights to freedom of expression and Fourteenth Amendment rights
13   to equal protection of the law based on well-settled law.
14            107. Defendants Raymond’s and Wayman’s enforcement of Chapter 10.38
15   SMC had a discriminatory effect on Plaintiffs, who have suffered harm as a result of
16   the actions of the City and its officials and have been deprived of their rights under
17   the First and Fourteenth Amendments to the United States Constitution, actionable
18   pursuant to 42 U.S.C. § 1983.
19            108. Plaintiffs are entitled to actual and punitive damages, in amounts to be
20   determined by a jury, for Defendants’ enforcement of Chapter 10.38 SMC against
21   Plaintiffs in violation of Plaintiffs’ free speech rights, where the actual damages
22   amount shall include the costs of replacing signs removed by the City pursuant to
23   Chapter 10.38 SMC.
24
25
26

      COMPLAINT (No. ) – 30                                             Perkins Coie LLP
                                                                  1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     150258810.4                                                       Fax: 206.359.9000
       Case 1:20-cv-03228-RMP        ECF No. 1    filed 12/07/20   PageID.31 Page 31 of 37




1                             VII. THIRD CAUSE OF ACTION
2                  Violation of the First Amendment, United States Constitution
3              (42 U.S.C. 1983 Defendants City of Selah, Raymond, and Wayman)
4                                           Retaliation
5             109. Plaintiffs incorporate by reference all preceding paragraphs as if fully
6    set forth herein.
7             110. Plaintiffs’ signs are speech that is protected by the First Amendment of
8    the United States Constitution.
9             111. The First Amendment prohibits government officials from subjecting
10   an individual to retaliatory actions for speaking out.
11            112. The City, including Defendant Wayman acting under color of state law
12   by his individual and/or concerted acts and/or omissions, removed Plaintiffs’ signs
13   because of and in retaliation against the content of the messages contained therein.
14            113. The removal of these signs is part of a greater pattern and practice of
15   harassment against Plaintiffs directly related to the content of their speech, which
16   includes the City’s repeated erasure of chalk art containing messages in support of
17   the Black Lives Matter movement and censorship of S.A.F.E. and Plaintiff
18   comments submitted to City Council meetings, among others acts by the City.
19            114. Plaintiffs desire to place the signs at issue in public spaces without fear
20   that the City will retaliate against them for expressing their viewpoints and First
21   Amendment speech.
22            115. The City’s actions would chill the speech of a person of ordinary
23   firmness.
24            116. Plaintiffs are entitled to actual and punitive damages, in amounts to be
25   determined by a jury, for Defendants’ retaliation against Plaintiffs in violation of
26

      COMPLAINT (No. ) – 31                                               Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     150258810.4                                                         Fax: 206.359.9000
       Case 1:20-cv-03228-RMP         ECF No. 1   filed 12/07/20   PageID.32 Page 32 of 37




1    Plaintiffs’ free speech rights, where the actual damages amount shall include the
2    costs of replacing signs removed by the City pursuant to Chapter 10.38 SMC.
3
                              VIII. FOURTH CAUSE OF ACTION
4
                   Violation of Article I, Section 5, Washington State Constitution
5
                        (Defendants City of Selah, Raymond, and Wayman)
6
                                          Facial Violation
7
              117. Plaintiffs incorporate by reference all preceding paragraphs as if fully
8
     set forth herein.
9
              118. The City is prohibited from enacting laws abridging the freedom of
10
     speech under Article 1, Section 5 of the Washington State Constitution.
11
              119. SMC 10.38.040 prohibits any sign from being erected in traditional
12
     public forums without a permit.
13
              120. SMC 10.38.050 exempts some signs from this blanket ban, based on
14
     the content of their message. Certain commercial speech located on public property
15
     is exempted under SMC 10.38.050, but political speech is not exempted on public
16
     property and is only exempted on private property subject to certain limitations.
17
              121. SMC 10.38.030 and .050 limit political signs to those “advocating a
18
     political party or a candidate(s) for public offices, or a sign urging a particular vote
19
     on a public issue decided by ballot,” which amounts to a ban on signs expressing
20
     views on non-ballot political and social issues or signs that support “causes” rather
21
     than specific candidates or ballot initiatives.
22
              122. SMC 10.38.050 only exempts political signs on private property within
23
     90 days prior to the election to which the signs pertain.
24
              123. Restrictions on speech in traditional public forums, like public
25
     property, must be subjected to the most exacting scrutiny: strict scrutiny.
26

      COMPLAINT (No. ) – 32                                               Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     150258810.4                                                         Fax: 206.359.9000
       Case 1:20-cv-03228-RMP         ECF No. 1   filed 12/07/20   PageID.33 Page 33 of 37




1             124. Content-based restrictions on speech must be subjected to strict
2    scrutiny.
3             125. Content-based discrimination on the speech of private citizens on
4    private property is presumptively unconstitutional.
5             126. Among other things, the durational limit on political signs such as that
6    contained in the SMC has been declared unconstitutional by well-settled case law.
7             127. To survive strict scrutiny, a content-based restriction and a restriction
8    on speech in a traditional public forum must serve a compelling governmental
9    interest and must be narrowly drawn to achieve that purpose, such that it is the least
10   restrictive alternative available.
11            128. Chapter 10.38 SMC does not meet this exacting standard and is
12   therefore unconstitutional.
13
                                IX.   FIFTH CAUSE OF ACTION
14
                   Violation of Article I, Section 5, Washington State Constitution
15
                        (Defendants City of Selah, Raymond, and Wayman)
16
              129. Plaintiffs incorporate by reference all preceding paragraphs as if fully
17
     set forth herein.
18
              130. Article 1, Section 5 of the Washington State Constitution prohibits the
19
     City of Selah from engaging in selective enforcement of its Municipal Code.
20
              131. Defendants’ actions as related herein violated Plaintiffs’ right to free
21
     speech as set forth in Article I, Section 5 of the Washington State Constitution.
22
              132. The City and its officials knew or should have known that selective
23
     enforcement of its ordinances against Plaintiffs would violate Plaintiffs’ right to
24
     freedom of speech based on well-settled law.
25
26

      COMPLAINT (No. ) – 33                                               Perkins Coie LLP
                                                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
     150258810.4                                                         Fax: 206.359.9000
       Case 1:20-cv-03228-RMP          ECF No. 1   filed 12/07/20   PageID.34 Page 34 of 37




1              133. Plaintiffs have suffered harm as a result of the actions of the City and
2    its officials and have been deprived of their rights secured under the Washington
3    State Constitution.
4              134. Plaintiffs are entitled to a declaration that Defendants violated their free
5    speech rights.
6              135. Defendants should be enjoined from violating Plaintiffs’ free speech
7    rights.
8
                                  X.     PRAYER FOR RELIEF
9
               WHEREFORE, Plaintiffs pray that this Court grant the following relief:
10
               1.    Preliminary and permanent injunctions restraining and enjoining
11
     Defendants from interfering with the exercise of Plaintiffs’ right to freedom of
12
     speech guaranteed by the First and Fourteenth Amendments to the United States
13
     Constitution and Article 1, Section 5 of the Washington State Constitution;
14
               2.    Preliminary and permanent injunctions restraining and enjoining
15
     Defendants from interfering with the exercise of Plaintiffs’ right to equal protection
16
     of the law guaranteed by the First and Fourteenth Amendments to the United States
17
     Constitution;
18
               3.    A declaratory judgment that Chapter 10.38 of the Selah Municipal Code
19
     is invalid and violates the First Amendment to the United States Constitution and
20
     Article I, Section 5 of the Washington State Constitution;
21
               4.    A declaratory judgment that Defendants, in the manner described
22
     herein, have violated the First Amendment to the United States Constitution and
23
     Article I, Section 5 of the Washington State Constitution;
24
               5.    Compensatory monetary damages against all Defendants jointly and
25
     severally in an amount to be determined at trial;
26

      COMPLAINT (No. ) – 34                                                Perkins Coie LLP
                                                                     1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
                                                                         Phone: 206.359.8000
     150258810.4                                                          Fax: 206.359.9000
       Case 1:20-cv-03228-RMP      ECF No. 1   filed 12/07/20   PageID.35 Page 35 of 37




1             6.   Punitive damages against Defendants Sherry Raymond and Donald
2    Wayman in an amount to be determined at trial;
3             7.   Reasonable costs and attorneys’ fees incurred in bringing this action
4    pursuant to 42 U.S.C. § 1988;
5             8.   Such other and further relief as the Court deems just and proper.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

      COMPLAINT (No. ) – 35                                            Perkins Coie LLP
                                                                 1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     150258810.4                                                      Fax: 206.359.9000
       Case 1:20-cv-03228-RMP   ECF No. 1   filed 12/07/20   PageID.36 Page 36 of 37




1                                     s/ Carolyn Gilbert
2    DATED: December 7, 2020          Carolyn Gilbert, WSBA No. 51285
                                      s/ Reina Almon-Griffin
3
                                      Reina Almon-Griffin, WSBA No. 54651
4                                     s/ Jane E. Carmody
5                                     Jane E. Carmody, WSBA No. 55409
                                      s/ Jacob Stillwell
6                                     Jacob Stillwell, WSBA No. 48407
7
                                      Perkins Coie LLP
8                                     1201 Third Avenue, Suite 4900
9                                     Seattle, WA 98101-3099
                                      Telephone: 206.359.8000
10                                    Facsimile: 206.359.9000
11                                    JCutler@perkinscoie.com
                                      CarolynGilbert@perkinscoie.com
12                                    RAlmon-Griffin@perkinscoie.com
13                                    JCarmody@perkinscoie.com
                                      JStillwell@perkinscoie.com
14
15                                    Attorneys for Plaintiff Selah Alliance for
                                      Equality, et al.
16
17                                    s/ Antoinette M. Davis
                                      Antoinette M. Davis, WSBA No. 29821
18
                                      s/ Nancy Talner
19                                    Nancy Talner, WSBA No. 11196
20                                    s/ Crystal Pardue
                                      Crystal Pardue, WSBA No. 54371
21
22                                    American Civil Liberties Union of
                                      Washington Foundation
23                                    P.O. Box 2728
24                                    Seattle, WA 98111
                                      Telephone: 206.624.2184
25                                    Talner@aclu-wa.org
26                                    tdavis@aclu-wa.org

      COMPLAINT (No. ) – 36                                         Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
     150258810.4                                                   Fax: 206.359.9000
       Case 1:20-cv-03228-RMP   ECF No. 1   filed 12/07/20   PageID.37 Page 37 of 37




1                                     cpardue@aclu-wa.org
2
                                      Co-Counsel and Attorneys for Plaintiff
3                                     Selah Alliance for Equality, et al.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

      COMPLAINT (No. ) – 37                                         Perkins Coie LLP
                                                              1201 Third Avenue, Suite 4900
                                                                Seattle, WA 98101-3099
                                                                  Phone: 206.359.8000
     150258810.4                                                   Fax: 206.359.9000
